Citation Nr: 0940657	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-26 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to 
January 1963.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from an August 2004 RO decision, which 
denied the Veteran's request to reopen his claim for service 
connection for degenerative joint disease of the lumbar 
spine.  

In August 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Huntington RO.  A 
transcript of that proceeding has been associated with the 
claims file.  

In a June 2008 decision, the Board reopened the Veteran's 
claim for service connection for degenerative joint disease 
of the lumbar spine and remanded the claim for further 
development, specifically to allow the Veteran to undergo a 
second VA examination.  This was accomplished, and in March 
2009, the VA Appeals Management Center ("AMC") issued a 
Supplemental Statement of the Case ("SSOC"), which 
continued to deny the Veteran's claim.  The claims folder has 
been returned to the Board for further appellate proceedings.


FINDING OF FACT

The preponderance of the evidence is against finding that the 
Veteran's current degenerative joint disease of the lumbar 
spine is etiologically related to a disease, injury or event 
in service.


CONCLUSION OF LAW

The Veteran's current degenerative joint disease of the 
lumbar spine was neither incurred in, nor aggravated by, 
active duty service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

        a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) ( 2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), however, the requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim, was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini, effective May 30, 2008). 

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated March 
2004, May 2004, November 2004 and March 2006.  In the March, 
May and November 2004 letters, the RO informed the appellant 
of the types of evidence needed in order to substantiate his 
claim for service connection; the division of responsibility 
between the appellant and VA for obtaining the required 
evidence; and the RO requested that the appellant provide any 
information or evidence in his possession that pertained to 
such claim.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  The 
March 2006 letter advised the Veteran as to the type of 
evidence needed to substantiate both the disability rating 
and effective date elements of his claim.  The issue on 
appeal was subsequently readjudicated by the agency of 
original jurisdiction.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

        b.) Duty to Assist  

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, post-service VA 
Medical Center ("VAMC") and private treatment records, and 
VA examination reports for his low back disorder dated July 
2006 and July 2008 (with an addendum to the July 2008 
examination dated October 2008).  Additionally, the claims 
file contains the Veteran's statements in support of his 
claim.  The Veteran has not referenced any other outstanding 
available treatment records that he wanted VA to obtain or 
that he felt were relevant to his claim.

The Board notes that, in an April 2004 statement, the Veteran 
indicated that he was informed that some of his medical 
records were destroyed in a fire, and the Veteran's 
representative has asked that VA undertake further efforts to 
obtain documentation of a 6-month period in which the Veteran 
was undergoing treatment for a severe back injury.  However, 
the Board finds that there is no indication in the evidence 
of record that his service treatment records are incomplete.  
The claims folder contains a copy of the Veteran's entrance 
examination report, separation examination report, and in-
service treatment records.  The service treatment records 
also include substantial documentation reflecting injuries 
sustained after the Veteran was run over by a car in service.  
As will be discussed in greater detail below, the Board finds 
that there is already substantial evidence of record 
reflecting that the Veteran's reports of having sustained a 
severe back injury in service after being struck by a tank 
are not credible; therefore, the Board finds that any further 
attempt to obtain verification of such an injury is not 
warranted.

As noted above, in June 2008, the Board remanded the 
Veteran's claim in order to afford him another VA examination 
to determine the etiology of his current low back disorder.  
The examination report shows that the VA examiner reviewed 
the complete claims folder, including the Veteran's service 
and post-service treatment records, elicited from the Veteran 
the history of his low back disorder complaints and symptoms, 
and provided clinical findings detailing the results of his 
examination.  In addition, as will be discussed in greater 
detail below, although the examiner concluded that a 
determination of whether the Veteran's current degenerative 
joint disease of the lumber spine was the result of a disease 
or injury in service could not be made without resort to 
speculation, he provided a complete rationale for his opinion 
and provided an explanation for his opinion that the 
Veteran's current low back disorder was multifactorial and 
most likely the result of non-service-related conditions.  
For these reasons, the Board concludes that the examination 
report in this case is adequate upon which to base a 
decision.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.  Accordingly, the 
Board will proceed to a decision on the merits.

II.  Applicable laws and regulations

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009).

Additionally, service connection for certain chronic 
diseases, such as arthritis, may be established on a 
presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one (1) year 
from the date of separation from service.  38 C.F.R. 
§§3.307(a)(3), 3.309(a) (2009).
III. Analysis

The Veteran contends that he sustained injuries to his low 
back during service in Germany when he was struck by a German 
tank.  See RO hearing transcript, August 2007; VA Form 9, 
August 2006.  

As an initial matter, the Veteran's service treatment records 
contain no evidence of complaints of, treatment for, or a 
diagnosis of degenerative joint disease or a low back 
disorder.  The Veteran's December 1960 service enlistment 
examination report showed normal findings for all systems, 
including the spine and other musculoskeletal.  On the 
accompanying medical history report, he indicated that he had 
never had arthritis, rheumatism, or bone, joint or other 
deformity.  A November 1961 treatment record reveals that the 
Veteran was struck by a car while stationed in Erlangen, 
Germany, and was knocked unconscious.  He was diagnosed with 
a concussion of the brain, a right ear laceration and a right 
leg fracture; he subsequently underwent surgery to repair his 
ankle fracture.  There is no indication in the 
contemporaneous treatment reports that he complained of any 
back pain or problems, or was diagnosed with a back disorder.  
Subsequent treatment reports in February and March 1962 show 
follow-up clinical visits related to his right ankle injury, 
but no indication from the examiner, or complaints from the 
Veteran of any back problems.  His December 1962 service 
separation examination report indicated normal spine and 
other musculoskeletal findings, as well as normal findings 
for the lower extremities (strength, range of motion, except 
for feet).  On the accompanying medical history report, the 
Veteran indicated that he did not have, and never had, 
arthritis or rheumatism.  Although he indicated that he had 
experienced painful or swollen joints, on the back of the 
form, the examiner noted that these referred to his right 
ankle fracture.  There was no indication of any low back 
problems. 

The Veteran's claims folder indicates that following service, 
there is no evidence that the Veteran complained of, sought 
treatment for, or was diagnosed with a low back disorder 
within one year following separation from service, to include 
arthritis.  As such, service connection on a presumptive 
basis is not warranted.

In 1965, the Veteran applied for service connection for 
residuals of a right ankle fracture and laceration of his 
right ear.  See VA examination report, March 1965.  At that 
time, he told the examiner that he had been run over by a 
car, sustaining injuries to his right ankle and leg.  There 
is no indication in the examination report of the Veteran 
having reported experiencing a back injury, nor was he 
diagnosed with such.  

The evidence of record further reveals that, following 
service, the Veteran worked as a self-employed dry wall 
contractor from 1965 to 1973 .  See VA 527, April 1975; VA 
8940, March 2004.  During this period, he also worked as a 
millman and layout man for a construction company.  See 
Social Security Administration ("SSA") decision, August 
1982.  The SSA administrative law judge specifically noted 
that the Veteran's work history "entailed heavy exertional 
requirements."  Id.

In April 1974, the Veteran was seen at the Beckley, West 
Virginia VA hospital.  The treatment report indicates that 
the Veteran was seen for "low back pain for three years," 
with intermittent pain for the past six months.  Again, there 
was no indication of an in-service back injury or disorder.  
That month, he underwent surgery to remove two protruding 
discs at the L4-L5 and L5-S1 levels.  The treating physician, 
K.H.L.,  noted that, following surgery, the Veteran had 
definite improvement of back pain, as well as radiating pain 
to the lower left extremity.

In April 1975, the Veteran applied to SSA for Social Security 
Disability Insurance ("SSDI") benefits for his low back 
disorder.  In April 1976, he was granted full disability 
based on a primary diagnosis of a back disorder, effective 
April 1975.

In March 1975, the Veteran applied for service connection for 
a back disorder.  At that time, he claimed for the first time 
that, while in service, he received treatment for a back 
disorder in Germany and said that he had been experiencing 
back trouble ever since he got out of service.  See VA 4138, 
December 1976; letter, January 1977.  An April 1974 medical 
affidavit, signed by the surgeon who performed the Veteran's 
surgery, indicated a history of low back pain for three 
months with radiating pain to the hips for six months.  The 
claims folder also contains evidence showing that, in 
December 1976, the Veteran was hospitalized at the VA 
hospital in Beckley after being involving in an automobile 
accident.  The treating physician, K.H.L., wrote that the 
Veteran had been involved in an automobile accident and had 
aggravated the pre-existing pain following his previous back 
surgery from 1974.  He did report at that time having a back 
problem after he was hit by an automobile in Germany in 
"1968," but also indicated that he started having low back 
pain again in 1970, at which time, he was seen by K.H.L., who 
treated him conservatively for 3-4 years.  The diagnosis 
trochanteric bursitis bilateral with possible discogenic 
disease and old surgery lumbosacral spine.  

In a March 1979 RO rating decision, the Veteran's claim for 
service connection for a low back disorder was denied based 
on a findings of no treatment or diagnosis of a low back 
disorder in service.  The RO also noted that the evidence 
showed that the Veteran had undergone low back surgery in 
1974 for a post-service disc condition, and had injured his 
lumbar spine in a 1976 motor vehicle accident.  As the 
Veteran did not file a timely notice of disagreement, that 
decision became final.  In 1992, he again applied to reopen 
the claim.  Following a May 1992 unappealed rating decision 
denied the claim, that decision became the last final denial.

The claims folder also contains private treatment reports 
from Dr. Wayne McMillan, who treated the Veteran from 
approximately January 1983 to March 1992.  These records 
reveal continual treatment for low back disorders with 
various diagnoses, including low back pain, chronic 
lumbosacral disc disease by history, lumbosacral back 
disease, but no evidence that Dr. McMillan related the 
Veteran's low back problems to service.  A January 1992 
record indicates that the Veteran had exacerbated his lower 
back disorder in a fall during the late 1991 holidays .  The 
diagnosis was lumbosacral back strain.  Additionally, 
treatment records from VA physician, K.H.L, dated June 1981 
to July 1988, show that the Veteran was treated for 
recurrent, chronic low back pain and muscle spasms.  June 
1981 x-rays revealed minimal degenerative changes of the 
lumbar spine.  However, there is no indication that K.H.L. 
ever opined that the Veteran's chronic low back disorders 
were related to military service.

In April 2004, the Veteran submitted a letter from Dr. 
Shishir Shah at the Know Pain Clinic.  Dr. Shah wrote that 
the Veteran suffered from failed back surgery syndrome with 
superimposed facet joint arthropathy and sacroiliitis.  He 
noted that the Veteran was taking several oral medications, 
as well as receiving intermittent back injections.  He 
concluded that the Veteran remained quite stable.

In April 2006, the Veteran testified in a regional hearing 
before the RO at Huntley, West Virginia.  During the hearing, 
the Veteran stated that, following his accident in service in 
1961, he was placed in a full body cast for six months for 
his lower back disorder.  He also claimed that the VA doctor 
who performed his low back surgery in 1974, K.H.L., opined 
that the disorder was the result of his having been injured 
in service.  

Additionally, the claims folder contains private treatment 
records from the VA Medical Centers at Asheville and Beckley, 
dated May 2001 to April 2006.  Although the records reveal 
that the Veteran continued to receive treatment for his 
degenerative low back disorder, none of his treating 
clinicians indicated that the cause of his disorder was his 
accident in service.

In July 2006, the Veteran was afforded a VA spine 
examination.  He told the examiner that, although he was 
placed in a body cast in 1961, his treating physicians had 
failed to discover a back injury at that time.  He further 
claimed that he had chronic back pain immediately following 
the accident, which had continued.  Spinal x-rays revealed 
modest degenerative changes in the lumbar spine with mild 
narrowing of the L5-S1 interspace, probably most prominent at 
the L1-L2 level.  The diagnosis was chronic lumbar sprain, 
disc herniation, status post discectomy/ laminectomy.  
However, after reviewing the Veteran's post-service treatment 
records, the examiner concluded that, without medical records 
or x-rays of the Veteran's lumbar spine during his 1961 
hospitalization, he was unable to determine whether his 
current lumbar spine disorder was the result of being struck 
by a vehicle while on active duty service without resort to 
speculation.

In September 2007, the Veteran submitted a letter from one of 
his treating physicians, Dr. Narciso Rodriguez-Cayro, of the 
Know Pain Clinic.  Dr. Rodriguez-Cayro wrote that he had been 
treating the Veteran for several years for a history of 
failed back surgery syndrome, lumbar facet joint arthropathy, 
and sacroiliitis.  He stated that the Veteran had told him 
that he had experienced low back pain ever since being 
involved in "an explosion type accident" in service, after 
which time, he was placed in a full body cast.  Dr. 
Rodriguez-Cayro provided the following opinion: 

We cannot say for sure that this was how [the 
Veteran's] back pain started.  We have only 
been seeing him since around the year 2000.  
It is highly possible that this is how his 
back pain originated, but there is no way for 
us to be sure.  All we have is just subjective 
history as to in [sic] his back pain 
originated.  Again it is highly possible that 
this is the case considering the extent of his 
injury while in the military.

Id. (emphasis added).

In a June 2008 Board decision, the Veteran's claim for 
service connection for degenerative joint disease was 
reopened and remanded for a second VA examination.  During 
the July 2008 spine examination, the Veteran again claimed 
that he had injured his back after being run over by a German 
tank and said that he had been placed in a body cast for six 
months.  He reported the 1974 low back surgery, but denied 
any further surgery.  He also reported that, following 
service separation, he worked as a construction worker, 
performing lifting, bending, pulling and pushing.  He said 
that, following his surgery, he worked as a security officer 
for another one to two years, after which time, he applied 
for, and was granted SSDI benefits for his lower back, as 
well as a kidney stone.  X-rays of the lumbar spine revealed 
moderate degenerative changes noted with disc space narrowing 
at L1-L2, and L5-S1.  Pedicles were intact, and no fracture 
was noted.  Following the examination, the VA examiner noted 
that, because the Veteran's claims folder had not been 
available for his review, he could not provide a medical 
opinion regarding causation.  

In October 2008, the Veteran's claims folder was sent to the 
same VA examiner who had performed the July 2008 examination.  
After reviewing the file, the examiner wrote that the 
Veteran's present diagnosis of a lower back disorder was 
multifactorial.  He rationed that it was more likely the 
result of wear and tear due to age, his heavy duty job after 
service, as well as his right ankle disorder.  Therefore, the 
examiner concluded that he would not resolve the issue of the 
etiology of the Veteran's current degenerative joint disease 
without result to pure speculation because there was no 
evidence of a documented back injury in service.  

After a careful review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
the Veteran's claim for service connection for degenerative 
joint disease of the lumbar spine.  

As noted above, the Veteran's service treatment records 
indicate that his lower back was normal upon entry into 
service.  Although the service treatment records do indicate 
that he was struck by a motor vehicle in 1961, these records 
clearly show that he was only treated for head, ear and right 
ankle injuries; there is no credible evidence that he either 
sustained a low back injury in the accident, or that he 
complained of any low back pain at the time he was treated 
for his other injuries.  There is also no credible evidence 
that the Veteran ever complained of having low back pain or a 
back disorder at anytime following his accident during 
service.  In addition, his service separation examination 
revealed normal spine and musculoskeletal findings, and the 
Veteran specifically wrote "I'm in good health" on the 
medical history report.

Furthermore, despite the Veteran's assertion that he 
experienced back pain immediately following the in-service 
accident, and that his back bothered him continually and 
eventually resulted in his 1974 low back surgery, the 
evidence shows that, following service, the Veteran began 
working in construction and took several other jobs between 
1965 and 1973, all of which involved heavy labor and the use 
of his back in lifting, bending, pulling, pushing, and heavy 
exertional requirements.  See VA examination report, July 
2008; SSA decision, August 1982.  Furthermore, in 1965, the 
Veteran applied for service connection for residuals of a 
right ankle fracture and laceration of his right ear.  At 
that time, he told a VA examiner in 1965 that he had been run 
over by a car, sustaining injuries to his right ankle and 
leg.  There is no indication in the examination report of the 
Veteran having reported experiencing a back injury, nor was 
he diagnosed with such.  The subsequently continued to work 
as a self-employed dry wall contractor from 1965 to 1973, and 
as a millman and layout man for a construction company.  In a 
December 1970 VA examination, he reported a history of back 
ache, but made no mention of any in-service injury.  In April 
1974, the Veteran was seen at the Beckley, West Virginia VA 
hospital.  The treatment report indicates that the Veteran 
was seen for "low back pain for three years," with 
intermittent pain for the past six months.  Again, there was 
no indication of an in-service back injury or disorder.  In 
April 1975, the Veteran applied to SSA for Social Security 
Disability Insurance ("SSDI") benefits for his low back 
disorder.  The claims folder also contains evidence showing 
that, in December 1976, the Veteran was hospitalized at the 
VA hospital in Beckley after being involving in an automobile 
accident.  A note from the orthopedic clinic indicates that 
the Veteran did report a back problem after an automobile 
accident in Germany in "1968," but also indicated that he 
began experiencing low back pain again in 1970, at which 
time, he was seen by K.H.L., who treated him conservatively 
for 3-4 years.  Significantly, the Board notes that the 
reference to pain having its onset in 1970 is entirely 
consistent with the documented treatment up to this date, 
which shows the first documented complaint of back ache as 
being during the December 1970 VA examination.  Although he 
did report in December 1976 that he had previous back problem  
after his in-service accident, the Board notes that this 
document was dated following the filing of his first VA 
compensation claim for a back disability in 1975.  
Furthermore, the clear implication of the history reported at 
the orthopedic clinic in 1976 was that any back problem 
experienced following the accident in Germany had resolved 
for several years before returning in 1970.

In short, the bulk of documentation dated throughout the 
period from 1970 to 1976 consistently suggests that his back 
pain had its onset in 1970, approximately seven years after 
separation, and that it was only after filing his 
compensation claim with VA in 1975 that the Veteran put forth 
any report of having injured his back in service.  
Furthermore, since that time, the Veteran has given 
contradictory reports as to the possible in-service source of 
his low back condition.  While he has since reported to SSA, 
as well as in his application for VA benefits, that he had 
been struck by a tank in service, he told Dr. Rodriguez-Cayro 
that he had been involved in "an explosion type accident" 
in service.  As noted, neither of these reports are 
consistent with his history as provided during the 1965 VA 
examination in which he reported having been hospitalized for 
a leg injury in service after being run over by a car, but 
made no report of having injured his back at that time, or 
having been separately struck by a tank.

Given the numerous inconsistencies in the Veteran's 
statements as to his history since separation, the Board 
places far more weight and credibility on his actual in-
service treatment records, which document that he did sustain 
injuries after being struck by an automobile, but that such 
injuries did not include his back.  Consequently, the Board 
finds any statements made by the Veteran to the contrary, 
including his reports of having injured his back after being 
hit by a tank, having been involved in an explosion-type 
accident in service, and having experienced a continuity of 
symptomatology since service, to not be credible.

The Board has also considered the September 2007 letter from 
the Veteran's treating physician, Dr. Rodriguez-Cayro, who 
opined that, based on the Veteran's subjective reports as to 
the origin of his low back disorder, it was highly possible 
that the in-service accident was the origin of his back pain, 
but added that "there is no way for us to be sure."  See 
letter from Dr. Rodriguez-Cayro, September 2007.

In this regard, the Board notes that whether a physician 
provides a basis for his or her medical opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Conversely, 
the weight of a medical opinion is diminished where that 
opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where 
the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. 
App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  The Board must make judgments as to the credibility 
of testimony, as well as of various medical opinions.  

In reviewing the opinion of Dr. Rodriguez-Cayro, the Board 
has also considered the holding of the Court in Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005), which reaffirmed the 
proposition that, in evaluating medical opinion evidence, the 
Board may reject a medical opinion that is based on facts 
provided by the Veteran that have been found to be inaccurate 
or that are contradicted by other facts of record.  However, 
the Court has also declared that the Board may not disregard 
a medical opinion solely on the rationale that the medical 
opinion was based on a history provided by the Veteran, and 
instead must evaluate the credibility and weight of the 
history upon which the opinion is predicated.  Coburn v. 
Nicholson, 19 Vet. App. 427 (2006).

As discussed in detail above, the Board has found the 
Veteran's reports of having been involved in an explosion-
type accident in service or having experienced a continuity 
of symptomatology since service not credible.  Therefore, as 
the opinion offered by Dr. Rodriguez-Cayro rests on the 
assumption was involved in "an explosion type accident" in 
service, the Board finds his opinion to be of no probative 
value.  See Kowalski, Coburn, supra.

With regard to the statement from the VA examiners, who 
concluded that he could not opine as to the cause of the 
Veteran's low back disability without resort to speculation, 
the Board has considered whether or not such a conclusion 
constitutes a nonopinion, thus depriving it of probative 
value.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  However, while the July 2006 VA examiner appeared to 
offer no opinion either for or against the claim, not only 
did the October 2008 VA examiner provide a rationale for why 
he could not provide an opinion that would be more than 
speculation (i.e., there was no evidence of a back injury in 
the service treatment records, which the Board has found to 
be an accurate and credible reflection of the Veteran's 
history), but he also concluded that, based on the Veteran's 
post-service work history, which involved substantial heavy 
labor, it was more likely that the Veteran's low back 
degenerative joint disease was the result of several factors, 
including wear and tear due to age, his heavy duty 
occupations after service, and as his right ankle disorder.  
Thus, it is clear that the VA examiner did believe that a 
relationship between the Veteran's current back disability 
and his military service is unlikely.

Finally, with regard to the lay statement submitted on behalf 
of the Veteran by his family and friends, the Board notes 
that the Court has repeatedly held that veterans, as well as 
laypersons, are competent to report things that they witness 
through their senses.  See Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002).  In light of the substantial evidence 
discussed in detail above, however, which reflects that he 
did not injure his back in service, or experience any back 
pain for approximately seven years after service, the Board 
must find any assertion of a back injury during service, and 
continuous problems thereafter, including the statement put 
forth by his wife, to not be credible.  Furthermore, while 
the Veteran's children have submitted statements describing 
their familiarity with the Veteran's history of back 
problems, it must be noted that they were born in 1967 and 
1969; thus, their recollections are of very little probative 
value with it comes to reconciling the discrepancies between 
the history provided by the Veteran before and after he filed 
his first claim with VA for a back injury in 1975.

Accordingly, the Board concludes that the preponderance of 
the credible evidence does not support the Veteran's claim of 
entitlement to service connection for degenerative joint 
disease of the lumbar spine.  In arriving at the decision to 
deny the claim, the Board has considered the applicability of 
the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 
5107(b).  However, as there is not an approximate balance of 
evidence, that rule is not applicable in this case.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




ORDER

Service connection for degenerative joint disease of the 
lumbar spine is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


